ACCEPTED
                                                                                              04-15-00127-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                        3/27/2015 10:03:28 PM
                                                                                                KEITH HOTTLE
                                                                                                       CLERK




                        No. 04-15-00127-CV                                     FILED IN
                          __________________________________________    4th COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                     IN THE COURT OF APPEALS OF TEXAS                  03/27/2015 10:03:28 PM
                         FOURTH JUDICIAL DISTRICT                         KEITH E. HOTTLE
                            SAN ANTONIO, TEXAS                                  Clerk
                          __________________________________________


     EL CABALLERO RANCH, INC. and LAREDO MARINE,
                       L.L.C.,
                           Appellants/Defendants,
                                            vs.
                   GRACE RIVER RANCH, L.L.C.,
                               Appellee/Plaintiff.
                 __________________________________________
    APPELLANT’S MOTION FOR BRIEFING DEADLINE EXTENSION


To the Honorable Court:

       Appellants brief is currently due on April 9, 2015. Appellants’

appellate counsel is conflicted by other deadlines1 and needs

additional time to complete the brief. If this Court grants Appellants


1
 Seabright Ins. Co. v. Lopez, No. 14-0272 (Supreme Court of Texas) (oral
argument); Botla v. Del Toro, No. 15-0226 (Supreme Court of Texas) (Response
to Petition for Review). The undersigned is also conflicted because she is
required to attend a hearing set by Appellee on a motion to sever the liability
portion of the underlying case from the damages portion, which Appellants will
argue to the trial court is contrary to well-established Texas law. Dalisa, Inc. v.
Bradford, 81 S.W.3d 876, 879 (Tex. App. – Austin 2002, no pet.) (“[s]everance of
a single cause of action into two parts is never proper and should not be
granted for the purpose of enabling the litigants to obtain an early appellate
ruling on the trial court's determination of one phase of the case”) (quoting
Pierce v. Reynolds, 160 Tex. 198, 329 S.W.2d 76, 79 n. 1 (1959)).
a 20-day deadline, Appellants’ brief will be due on April 29, 2015.

Appellants respectfully request this Court grant them a 20-day

extension and re-set the briefing deadline for April 29, 2015.

                                   Respectfully submitted,

                                   KELLER STOLARCZYK, PLLC
                                   234 West Bandera Road #120
                                   Boerne, Texas 78006
                                   Tele: 830.981.5000
                                   Facs: 888.293.8580

                                   /s/Kimberly S. Keller
                                   Kimberly S. Keller
                                   SBN: 24014182
                                   kim@kellsto.com

                                   COUNSEL FOR APPELLANTS

            CERTIFICATE OF CONFERENCE & SERVICE

         I conferred with opposing counsel, Steven C. Haley this

morning, but did not receive an email response by the time this

Motion was filed. Past conduct gives the undersigned a good faith

belief that opposing counsel will oppose this Motion.

         I certify that on March 27, 2015, I conferred with opposing

counsel. On this same date, I served this Motion on those listed

below:

                       Steven C. Haley
    MOORMAN, TATE, URQUHART, HALEY, UPCHURCH & YATES, L.L. P.

                                  2
        207 East Main Street
           P. O. Box 1808
     Brenham, Texas 77834-1808

        John H. Patterson, Jr.
         MONTEZ & PATTERSON
         508 Thorton, Suite 4
        Cotulla, Texas 78014
     Counsel for Grace River Ranch

Donato D. Ramos & Donato D Ramos, Jr.
   LAW OFFICES OF DONATO D. RAMOS
           6721 McPherson
           P.O. Box 452009
         Laredo, Texas 78045
     Counsel for County of La Salle

                   /s/Kimberly S. Keller
                   Kimberly S. Keller




                  3